SUPPLEMENTAL OPINION Fay, Judge: On May 17,1974, respondent mailed to petitioner, Paul W. Adams, six statutory notices of deficiency in which he determined various chapter 42 excise tax deficiencies under Code section 49411 against petitioner, individually and as transferee of Automatic Accounting Co. (Automatic), a corporation wholly owned by petitioner. The asserted deficiencies arose out of several alleged “acts of self-dealing” between a private foundation and petitioner and Automatic. Subsequent to the filing of the petitions in these cases, a trial was held in Bridgeport, Conn., on October 18, 1977. Thereafter the parties submitted briefs, and on May 30, 1978, our findings of fact and an opinion were filed in which we, in part, sustained respondent’s determination: (1) That several acts of self-dealing occurred between petitioner and Automatic and a private foundation; and (2) that petitioner was subject to the 5-percent excise tax under section 4941(a)(1) with respect to such acts. Adams v. Commissioner, 70 T.C. 373 (1978). As yet, final decisions have not been entered in these cases. In his statutory notices, respondent further asserted a 200-percent excise tax under section 4941(b)(1) for the same acts of self-dealing. However, because of the wording of the statute under which the 200-percent tax is imposed, a serious question was raised as to the authority of this Court to enter a decision determining a section 4941(b)(1) tax liability. Thus, in our opinion of May 30, 1978, we did not decide petitioner’s liability for the 200-percent excise tax under section 4941(b)(1) with respect to those acts of self-dealing for which petitioner was liable for the 5-percent excise tax under section 4941(a)(1). Instead, we requested that the parties submit briefs discussing our authority to determine a section 4941(b)(1) tax. Adams v. Commissioner, 70 T.C. 446 (1978). In accordance with this request, supplemental original and reply briefs were received from the parties. Following from all this, our opinion herein deals primarily2 with the question of petitioner’s liability for tax under section 4941(b)(1) for those acts of self-dealing set forth in our opinion dated May 30,1978.3  Generally speaking, section 501(a) exempts from Federal income taxation certain organizations, including private foundations as defined by section 509, which are operated for charitable purposes and “no part of the net earnings of which inures to the benefit of any private shareholder or individual.” Prior to 1970, compliance with this latter prohibition was insured, at least in part, by section 503 which imposed arm’s-length standards of conduct on dealings between a private foundation and its founders and major contributors. Penalties for violation of these standards included the loss of the foundation’s exempt status for a minimum of 1 year, and the disallowance of deductions to donors for contributions during such period. Adams v. Commissioner, 70 T.C. 373, 379 (1978). The subjective element present in the arm’s-length standard created many problems in enforcement. These problems led to its eventual elimination in 1969 and replacement with a general prohibition on any transactions between a private foundation and a “disqualified person.” S. Rept. 91-552 (1969), 1969-3 C.B. 423, 442-443.4 The penalties for noncompliance with this general prohibition include, inter alia, a graduated series of excise taxes found in section 4941.5 Thus, a transaction between a private foundation and a “disqualified person,”6 even though entered into and conducted in accordance with arm’s-length standards, is considered an “act of self-dealing” and subject to the imposition of excise taxes under section 4941. Further, under the 1969 legislation, the penalties added by section 4941 were shifted from the foundation to the disqualified person. Simply stated, there are two levels of sanctions contained in section 4941. Section 4941(a)(1) levies against the self-dealer a first-level excise tax equal to 5 percent of the “amount involved” with respect to each act of self-dealing. This first-level tax is imposed for each year, or part thereof, beginning on the date of the self-dealing and continuing until the earlier of the date the self-dealing is corrected, or the Government sends a deficiency notice regarding the transaction. Following the imposition of the first-level tax, the self-dealer is given the opportunity to correct the act of self-dealing within the “correction period.”7 “Correction” usually entails undoing the transaction to the extent possible. Sec. 4941(e)(3). If correction of the act is not timely made, subsection (b)(1) imposes upon the self-dealer a second-level tax equal to 200 percent of the “amount involved.” It is the timing of the imposition of this second-level tax which presents us with our primary problem herein. As previously mentioned, in his statutory notices, respondent has determined deficiencies against petitioner in the section 4941(b)(1) second-level tax with respect to those acts of self-dealing for which we, in our opinion dated May 30, 1978, held petitioner liable for the section 4941(a)(1) first-level tax. In seeking a redetermination of these asserted second-level tax liabilities, petitioner, in essence, is contending that there is no “deficiency” in the second-level tax as that term is defined in section 6211(a). For the reasons set forth below, we agree with petitioner. We begin by noting that section 7442 limits the jurisdiction of this Court to that conferred upon it by statute. Adams v. Commissioner, 70 T.C. 446, 447 (1978). With a few exceptions pertaining to declaratory judgments8 and refunds of certain overpayments,9 our statutory jurisdiction consists of authority to redetermine the correct amount of a “deficiency” as determined by the Commissioner. Sec. 6214(a). The term “deficiency,” as it relates to the present case, is defined in section 6211(a) to mean “the amount by which the tax imposed by * * * chapter 42” exceeds that shown on the return. (Emphasis added.) The time at which the determination of the existence of the deficiency is made is the date of the mailing of the statutory notice by the Commissioner. Heasley v. Commissioner, 45 T.C. 448, 456 (1966). Thus, if the Commissioner asserts a deficiency in tax and, because of the particular facts of a case or the applicable law, the tax asserted has not been imposed as of the date of the statutory notice, there is no “deficiency” as defined in section 6211(a). Put simply, in the absence of a “deficiency” the taxpayer must prevail. We must therefore decide whether on the date of the mailing of the statutory notices of deficiency in this case there existed a deficiency in tax under section 4941(b)(1) as determined by respondent. Section 4941(b)(1) provides that where a first-level tax under subsection (a)(1) is imposed on an act of self-dealing, and such act is not corrected within the “correction period,” there is then imposed an additional tax.10 The term “correction period” is defined in section 4941(e)(4) to mean: the period beginning with the date on which the act of self-dealing occurs and ending 90 days after the date of mailing of a notice of deficiency with respect to the tax imposed by subsection (b)(1) under section 6212, extended by— (A) any period in which a deficiency cannot be assessed under section 6213(a), *' * * Pursuant to section 6213(a), if a petition has been filed with this Court, assessment of a deficiency cannot be made until the decision of this Court becomes final. See secs. 7481 and 7483. Under this statutory scheme, the second-level tax is not imposed, assuming no correction occurs, until the expiration of the correction period. However, the correction period does not expire until the decision of this Court with respect to the second-level tax becomes final. The effect of all this may be summarized as follows: On the date of the mailing of the notice of deficiency which determines the second-level tax, our decision with respect to that tax obviously has not yet become final. Since our decision is not final, under section 4941(e)(4) the correction period has not expired. Pursuant to section 4941(b)(1), the expiration of the correction period is a prerequisite to the imposition of the second-level tax. If the tax is not imposed until the correction period expires, it is clearly not imposed on the date of the mailing of the statutory notice and, therefore, there is no “deficiency” as that term is defined in section 6211(a). Because petitioner has sought this Court’s redetermination of a deficiency determined by respondent, and because no deficiency exists, we are bound to enter a decision for petitioner as to the second-level tax. Respondent admits the logical inconsistency in a literal reading of the statute, i.e., that the second-level tax cannot be “imposed” until the expiration of the correction period which, in turn, is defined as occurring at the same time our decision with respect to such tax becomes final. However, to give effect to the “clear Congressional intent” as expressed in the legislative history, he asserts that the inconsistency should be resolved by interpreting the statute such that the second-level tax is imposed when the act of self-dealing occurs. Thus, respondent maintains, if this Court finds that an act of self-dealing occurred, we would enter a decision sustaining respondent’s determination that petitioner is liable for the first- and second-level taxes. Thereafter, if petitioner corrects the act before our decision becomes final, the second-level tax would be abated. In the event that petitioner fails to timely correct, the second-level tax would then become irrevocably imposed. In support of his position, respondent argues that a literal interpretation of the statute would produce an absurd result and emasculate the deterrent effect of the self-dealing provisions. We agree with respondent that Congress intended, through the imposition of the first- and second-level taxes, to eliminate self-dealing transactions. S. Rept. 91-522 (1969), 1969-3 C.B. 423, 442. We also agree with respondent that a statute should not be literally read so as to frustrate congressional intent. Unfortunately, however, while the ultimate goal of Congress may be clear, the method by which it sought to achieve its objective is anything but clear. In his brief, respondent has suggested certain procedural steps to handle the unusual problems presented by cases of this type. After carefully considering his suggestions and other alternatives, we have concluded that for us to piece together a procedure to reach the results intended by Congress in this and subsequent cases would necessitate rewriting many portions of the statute. This we decline to do. First of all, the statutory provisions relating to the timing of the imposition of the second-level tax are not ambiguous on their face. Subsection (b)(1) of section 4941 very clearly provides that a precondition to the imposition of the second-level tax is the failure to correct an act of self-dealing within the correction period. Subsection (e)(4) unequivocally extends the correction period until our decision becomes final. The statute most certainly does not, as respondent asserts, impose the tax on the date of the act of self-dealing. Moreover, the legislative history tends to refute respondent’s contention. Indeed, the committee reports accompanying the statute, if anything, lend further support to our construction of these provisions. In this regard, the committee reports provide: The second-level sanction, imposed only after notice of deficiency and adequate opportunity for court review and undoing the self-dealing transaction, is intended to be sufficiently heavy to compel voluntary compliance (at least, after court review). The committee expects application of this sanction to be rare, but where the parties refuse to undo the transaction, it is expected that this sanction will be applied. [S. Rept. 91-522 (1969), 1969-3 C.B. 423, 445; emphasis added.] Therefore, taking into account the time at which the second-level tax is imposed, together with the fact that nothing exists to indicate that the word “imposed” in section 4941(b)(1) has a meaning different than the word “imposed” used to define the word “deficiency” in section 6211(a), the conclusion that no deficiency exists is inescapable. A second statutory obstacle to the results desired concerns the procedure for determining the amount of the second-level tax. Pursuant to section 4941(b)(1), the second-level tax is imposed at a rate equal to 200 percent of the “amount involved.” Section 4941(e)(2) defines the “amount involved” as the “greater of the amount of money and the fair market value of the other property given or * * * received” in the self-dealing transaction. This subsection also provides that, in the case of a second-level tax, the “fair market value” of the property involved shall be its highest fair market value during the correction period. Because expiration of the correction period is dependent upon a final decision of this Court, and because the appeal process may forestall the finality of our decision for years, the value of the property involved may fluctuate substantially during the correction period. Thus, the amount of the second-level tax is incapable of determination until our decision becomes final. However, once that decision becomes final, by whom and through what procedure is the determination made of the highest fair market value of the property involved during the correction period? If the parties are unable to reach agreement on a value, is a trial held to decide the issue? If so, in which forum is the trial conducted? To circumvent these problems, respondent submits that prior to the entry of our decision with respect to the first- and second-level taxes, the “amount involved” could be stipulated by the parties at a hearing under Rule 155, Tax Court Rules of Practice and Procedure. In the unlikely event that the parties cannot agree upon an amount, a trial would be held to determine the highest fair market value of the property up to that time. Once the value of the property is so determined, a decision would be entered regarding the amount of the second-level tax. Respondent admits that this procedure would constitute a finding of the highest fair market value of the property up to the date of the entry of the decision rather than the date the correction period ended. Thus, there exists the possibility that the self-dealer might escape an increased tax liability resulting from an increase in the fair market value of the property involved between the entry of the decision and the finality of that decision; however, respondent is apparently willing to concede this “windfall” to the self-dealer. While we are sympathetic with respondent’s plight, we simply cannot accept his proposed solution. As with the timing of the imposition of the second-level tax, Congress has made clear, through the plain words of the statute and in the legislative history, its intent regarding the amount of the second-level tax. In pertinent part, the committee reports state: For purposes of [the second-level tax], the amount involved is the highest fair market value of the property during the period within which the transaction may be undone. This provision is intended to impose all market fluctuation risks upon the self-dealer who refuses to comply and to give the foundation the benefit of the best bargain it could have made at any time during the period. [S. Rept."91-552 (1969), 1969-3 C.B. 423,445.] Admittedly, the statutory formula for computing the amount of the second-level tax is impracticable; however, that fact does not negate the otherwise clear intent of Congress regarding the amount of the tax. Acceptance of respondent’s approach in this and all other cases would constitute nothing more than substituting his intent for that of Congress. This we cannot do.11  A third serious problem with the wording of the statute involves the question of “correction” of an act of self-dealing. Section 4941(e)(3) generally defines “correction” to mean “undoing the transaction to the extent possible.” If we accept respondent’s postulations with regard to the timing of the imposition and determination of the amount of the second-level tax, what procedure is used for abatement of this tax in the event correction occurs? Similar to his suggested solution regarding the determination of the amount of the second-level tax, respondent submits that prior to the entry of a decision with respect to the first- and second-level taxes, the steps necessary to correct could be stipulated by the parties at a hearing under Rule 155, Tax Court Rules of Practice and Procedure. If the parties are unable to agree, this Court could then determine what steps would constitute correction. If the self-dealing is thus corrected prior to the finality of our decision, the assessment of the second-level tax w;ould be abated by the respondent. See sec. 6404(a). Again, we must reject respondent’s simplistic approach to the problem. Accepting respondent’s proposed procedure for the moment,12 assume that petitioner, or any other taxpayer,, appeals a decision of ours that is adverse to him. Further assume our decision is subsequently affirmed by the Court of Appeals, and thereafter petitioner makes a bona fide effort to correct before our decision becomes final. At this juncture, who makes the determination of whether correction of the act occurred thereby abating the second-level tax? What if respondent and petitioner disagree as to whether the steps decided upon in our Rule 155 hearing have been followed? If the parties so disagree and respondent assesses and collects the second-level tax, must petitioner thereafter sue for a refund in the district court or is he precluded from doing so under section 7422(g)(2) which provides: (2) Limitation on suit for refund. — No suit may be maintained under this section for the credit or refund of any tax imposed under section 4941, * * * with respect to any act (or failure to act) giving rise to liability for tax under such sections, unless no other suit has been maintained for credit or refund of, and no petition has been filed in the Tax Court with respect to a deficiency in, any other tax imposed by such sections with respect to such act (or failure to act). In discussing this provision, the committee reports state: Refund suits for first- or second-level taxes may be brought in the Court of Claims or in a district court (but only if there has been no prior court review of the prohibited act). Also, any refund suit will be treated as disposing of all issues relating to any first- or second-level tax arising out of that prohibited act. An opportunity is provided for one court review of a self-dealing transaction, but no more than one review. [S. Rept. 91-552 (1969), 1969-3 C.B. 423,446; emphasis added. See also sec. 7422(g)(3).] Although not conclusive, from this it would appear that petitioner would not have the opportunity of having his correction reviewed in the district court, and it is also unclear whether this Court would be able to exercise jurisdiction over the matter. As a consequence, petitioner would be unable to seek a redress of any unwarranted assessment of the second-level tax by respondent. We think it unlikely that Congress intended such a result. Another significant problem concerns the adequacy of the opportunity for judicial review of an act of self-dealing prior to correction. As respondent correctly observes, it is clear from the legislative history that Congress intended that court review of an act of self-dealing be available before requiring the taxpayer to correct. Respondent further notes that it would be harsh indeed to require correction of an act that may later be judicially determined not to be an act of self-dealing. Finally, respondent makes the statement, with which we agree, that Congress intended that once an act was reviewed and determined to be an “act of self-dealing,” a taxpayer should be afforded sufficient time within which to correct. With this congressional intent in mind, assume as respondent contends that the first- and second-level taxes are imposed when the act of self-dealing occurs. Further assume that this Court enters a decision which finds that an act of self-dealing occurred, and that both levels of taxes are due with the second level of tax, however determined, subject to abatement if correction is timely made. Assume further that the Court of Appeals affirms our decision and that petitioner thereafter applies for certiorari to the Supreme Court. Because he has appealed our decision to the Supreme Court, our decision is not yet final under section 7481. Petitioner is now faced with the following dilemma: If he corrects the self-dealing before the Supreme Court acts upon his petition, he may have to undergo great expense needlessly in the event the Supreme Court subsequently accepts certiorari and reverses our decision. On the other hand, if he fails to correct in anticipation of a reversal of our decision, and if the Supreme Court subsequently denies certiorari, under section 7481, on the date of such denial, the Tax Court decision becomes final and petitioner no longer has an opportunity to correct. The effect of this would be to deny petitioner the opportunity to have an act of self-dealing fully reviewed before correction must occur. Again, we think it clear, and respondent apparently agrees, Congress did not intend such a result.13  Thus, we are confronted, on the one hand, with a legislative history which makes clear Congress’ desire to curtail transactions between disqualified persons and private foundations and, on the other hand, with a statute which on its face is replete with infirmities which act to thwart that intent. After careful consideration of the matter, we are constrained to apply the statute as written. We, therefore, hold that no deficiencies in tax under section 4941(b)(1) exist as determined by respondent. In so doing, we are not unmindful that the effect of our decision, for all intents and purposes, renders nugatory the second-level tax— at least as to those taxpayers who file a petition in this Court.14 Moreover, we are cognizant of the fact that Congress has chosen this same scheme of taxation in several other Code sections.15 Nevertheless, in our opinion, when considered in light of its intended objective, the statute at present is unworkable, and any corrective modifications thereto lie within the province of Congress.16  Finally, in our initial opinion, we held that petitioner was subject to the section 4941(a)(1) first-level tax upon the sale of certain real property (referred to in our initial opinion as “property #2”) to a private foundation by petitioner’s wholly owned corporation. We further held that the transaction fell within the ambit of the transitional rule in section 53.4941(f)-1(b)(2), Foundation Excise Tax Regs., which provides as follows: (2) Special transitional rule. — In the case of an act of self-dealing engaged in prior to July 5,1971, section 4941(a)(1) shall not apply if— (i) The participation (as defined in section 53.4941(a)-l(a)(3)) by the disqualified person in such act is not willful and is due to reasonable cause (as defined in section 53.4941(a)-l(b)(4) and (5)), (ii) The transaction would not be a prohibited transaction if section 503(b) applied, and (iii) The act is corrected (within the meaning of section 53.4941(e)-l(c)) within a period ending July 16,1973, extended (prior to the expiration of the original period) by any period which the Commissioner determines is reasonable and necessary (within the meaning of section 53.4941(e)-l(d)) to bring about correction of the act of self-dealing. In reaching our conclusion, we interpreted language in respondent’s opening brief to the effect that the “correction period,” as defined in (iii) above, had not yet expired. (See 70 T.C. at 385 n. 23.) In his supplemental brief, respondent argues that in his opening brief, albeit “not fully articulated,” his position was that the transitional rule did not apply to the sale of property #2 because the time for correction had expired. In essence, respondent maintains that we misinterpreted his position in his opening brief. Upon reconsideration and further review of the matter, we agree with respondent. We, therefore, hold that with respect to the act of self-dealing involving the sale of property #2, the transitional rule set forth above does not apply. Accordingly, petitioner is liable for the section 4941(a)(1) tax on such act. In view of the foregoing, our original opinion is hereby modified and supplemented in accordance with our conclusions herein. Decisions will be entered for the petitioner in docket Nos. 6976-74, 6979-74, and 6981-74. Decisions will be entered under Rule 155 in docket Nos. 6977-74, 6978-74, and 6980-74. Reviewed by the Court.   Unless otherwise indicated, all statutory references are to the Internal Revenue Code of 1954, as amended.    A second question addressed infra concerns the application of the transitional rule set forth in sec. 53.4941(f)-l(b)(2), Foundation Excise Tax Regs.    Our findings supporting our conclusion that petitioner engaged in acts of self-dealing, and is therefore subject to a 5-percent excise tax under sec. 4941(a)(1), are set forth in Adams v. Commissioner, 70 T.C. 373 (1978). Because a complete familiarity with those findings is not necessary to an understanding of the issue herein, for simplicity’s sake, we have omitted any detailed reference to them.    Unless otherwise indicated, all references to committee reports are to the pages in the Cumulative Bulletin where such reports are reprinted.    See also sec. 6684 which contains a penalty in the case of repeated acts or a willful and flagrant act of self-dealing.    The term “disqualified person” is defined in sec. 4946 to include, among others, substantial contributors to the foundation, as well as officers, directors, and trustees of the foundation.    The meaning of the term "correction period” is discussed infra.    See secs. 7428, 7476, 7477, and 7478.    See sec. 6512(b).    Sec. 4941(b)(1) provides as follows: (b) Additional Taxes.— (1) On self-dealer. — In any case in which an initial tax is imposed by subsection (a)(1) on an act of self-dealing by a disqualified person with a private foundation and the act is not corrected within the correction period, there is hereby imposed a tax equal to 200 percent of the amount involved. [[Image here]]    This taxpayer “windfall” that respondent is ready to concede will in many cases be more than offset by a “windfall” in respondent’s favor if we adopt his position that the second-level tax is imposed at the time of the act of self-dealing. This windfall will be in the form of interest which, if respondent’s theory is pursued across the board, will run from the date of the act of self-dealing rather than from the date that this Court’s decision becomes final. Sec. 6601(bX4). If interest were to run from the earlier date, the magnitude of the penalty could be greatly increased, contrary to the imposition provision of the statute as it is presently written.    But see 28 U.S.C. sec. 2201, which, inter alia, precludes the issuance of declaratory judgments with respect to Federal taxes.    A taxpayer would be faced with the same dilemma if this Court rejected respondent's determinations, the Court of Appeals reversed our decision, and the taxpayer applied for certiorari.    Sec. 6213(a) restricts the assessment of a deficiency in the second-level tax prior to the sending of a statutory notice. Sec. 6212(c) precludes the issuance of a second statutory notice for the same act of self-dealing. See H. Rept. 91-413 (Part 2) (1969), 1969-3 C.B. 340, 351. Hence, while our decision that no deficiencies in the second-level tax presently exist does not prevent the imposition of such tax at a later date, secs. 6212(e) and 6213(a) nullify the effect of any subsequent imposition. Stated otherwise, if petitioner fails to correct the acts of self-dealing, respondent is nevertheless barred from ever asserting and collecting the second-level tax.    See secs. 4942,4943,4944,4945,4947,4951,4952,4971, and 4975.    It was not without considerable deliberation and thought that our decision herein was reached. We can certainly appreciate Congress’ desire to eliminate the potential for abuse inherent in dealings with tax-exempt organizations. Also, we are not unaware of the difficulty in drafting legislation which will equitably dispose of a variety of factual settings. Regrettably, however, when considering all the potentially viable alternatives available to assist us in implementing the statute, we were consistently confronted with another statute or well-established rule of law which prevented our reaching a satisfactory resolution of the problems discussed herein.